In a proceeding to stay arbitration, it appears that a writing was signed by both parties in respect of the sale and purchase of lumber, and that the writing states near its beginning that the transaction is " subject to the terms and conditions contained on the back hereof ”. Included on the back is a provision for arbitration of disputes. The *989buyer seeks a stay of arbitration on the ground that the writing, although signed, does not constitute a contract because of fraud, mutual mistake, lack of consideration, lack of mutuality. Order denying application to stay arbitration affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MaeCrate, Beldock and Murphy, JJ., concur.